BOWEN, Judge.
After giving oral notice of appeal from his conviction for robbery, the defendant filed a petition for writ of habeas corpus seeking to lower his $50,000.00 bail pending appeal. After a hearing, the trial judge denied the petition “after considering all the circumstances.”
The case is controlled by Pace v. State, 45 Ala.App. 132, 226 So.2d 676 (1969). The provisions of Alabama Code 1975, Section 12-22-170, governing bail pending appeal after conviction are not within the influence of the Alabama Constitution of 1901, Section 6, which prohibits excessive bail. Pace, 45 Ala.App. at 133, 226 So.2d 676.
The judgment of the Circuit Court is affirmed.
AFFIRMED.
All Judges concur.